Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-6, 8-13 and 15-20 are allowed.
Independent claims 1, 8 and 15 are respectively directed to a method, an apparatus and/or a system to measure interference between links in a multi-hop relay system, thereby avoiding such interference through beam selection.  The independent claims were amended to further define the claimed invention.  Specifically, independent claims 1, 8 and 15 were similarly amended to show: “…receiving, by a first device, resource configuration information from a second device, wherein the resource configuration information is for a reference signal that indicates a measure of interference between a first link and a second link, wherein the first link is a link between the first device and a fourth device, the second link is a link between the second device and a third device, and the first device and the second device are relay nodes between the third device and the fourth device; sending or receiving, by the first device, the reference signal on a reference signal resource indicated by the resource configuration information; measuring, by the first or second device, the interference between the first link and the second link and sending, by the first device, first reporting information to the second device, wherein the first reporting information indicates whether the first device has a multi-link beam correspondence capability; wherein the multi-link beam correspondence capability comprises a capability of the first device to send or receive, on the first link and a third link, reference signals on antenna ports having a quasi co-location (QCL) relationship or a capability of the first device to send or receive reference signals on the first link and a third link by using a same beam or a same spatial filter; and wherein the third link is a link between the second device and the first device.”

The amendments further limit the scope of the claimed invention and with the amendments presented, there is no teaching, suggestion, or motivation for combination in the prior art(s) as cited to show the claimed subject matter as detailed in the independent claims.  Examiner submits that the limitations entered into the independent claims are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.  

Previously-cited Choudhury et al. (US 2010/0067427), Frenger et al. (US 8,867,383) and Cai et al. (US 2010/0323684), taken individually or in combination, does not anticipate nor render obvious the claimed invention detailed above, in combination with the remaining claimed limitations.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190116608 A1 – relates to wireless communications, and more particularly, to a method for a User Equipment to receive an allocation of radio resource from a base station and an apparatus for supporting the same. 
US 20180242367 A1 – relates to a wireless communication system, and more particularly to a method for performing a random access procedure simpler than an existing technology.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413